








CONSULTING AGREEMENT







This Consulting Agreement (“Agreement”) is entered into by and between Blue
Water Global Group, Inc. (“Blue Water”), a Nevada corporation, and Next Level
Hockey, LLC (“Next Level”), a New Jersey limited liability company;
(collectively, “Parties”).




WITNESSETH:

WHEREAS, Blue Water is a publicly traded corporation with an exclusive agreement
with Taurus Financial Partners, LLC, a Florida limited liability company
(“Taurus”), to assist private companies seeking a public listing on the
Over-The-Counter Bulletin Board (“OTCBB”);




WHEREAS, Next Level wishes to obtain a public listing on the OTCBB stock
exchange (“Going Public”);




WHEREAS, Next Level wishes to retain Blue Water to facilitate a Going Public
transaction;




WHEREAS, Blue Water agrees to be retained by Next Level to assist in a Going
Public transaction with Next Level hereinafter defined; and




NOW, THEREFORE, in consideration of the foregoing and of the mutual terms and
covenants hereinafter expressed, Next Level and Blue Water do mutually agree as
follows:




1.

Engagement. Next Level hereby engages Blue Water to retain Taurus to perform the
Services, hereinafter defined, and Blue Water hereby accepts such limited
appointment on the terms and covenants set forth herein and agrees to use its
best efforts in overseeing the delivery of said Services.

 

2.

Independent Contractor. Blue Water shall be, and in all respects be deemed to
be, an independent contractor in the performance of its duties hereunder, any
law of any jurisdiction to the contrary notwithstanding.




A.

Blue Water shall not, by reason of this Agreement or the performance of the
Services, be or be deemed to be, an employee, agent, partner, or controlling
person of Next Level, and Blue Water shall have no power to negotiate and/or
enter into any agreement or binding commitment on behalf of Next Level;




B.

Other than any direct obligations arising from this Agreement Blue Water shall
not have or be deemed to have, fiduciary obligations or duties to Next Level and
shall be free to pursue, conduct, and carry on for its own account, or for the
account of others, such activities, employment, ventures, businesses, and other
pursuits as Blue Water, in its sole discretion, may elect; and




C.

Notwithstanding the above, no activity, employment, venture, business, or other
pursuit of either Party during the term of this Agreement shall conflict with
either Party’s obligations under this Agreement or be adverse to either Party’s
interests during the term of this Agreement.











Blue Water Initials: __SS___

- 1 -

Next Level Initials: ___JZ__   ___DS___




Consulting Agreement

Next Level Hockey, LLC




--------------------------------------------------------------------------------










3.

Services. Blue Water, through its Taurus affiliate, agrees to provide the
following services which it deems reasonably necessary to be in compliance with
its obligations under this Agreement (collectively, “Services”):

 

A.

Pre-Public Planning. Blue Water agrees to conduct a thorough due diligence and
review of Next Level’s business plan and future goals to create a comprehensive
Going Public plan;

 

B.

Corporate Conversion.  File the necessary documents to convert Next Level from a
limited liability company to a “C” corporation;

 

C.

SEC Registration. Blue Water agrees to prepare and file the appropriate
registration statement with the Securities and Exchange Commission (“SEC”) to
create a sufficient number of unrestricted shares of Next Level’s common stock
as determined in Section 3(A) herein and causing Next Level to become a fully
reporting public company.  Blue Water agrees to address any and all SEC comments
through amended filings until the registration statement is declared “effective”
by the SEC.  Blue Water further agrees to prepare and file any and all
regulatory filings required to maintain Next Level’s compliance with any and all
applicable securities rules and regulations during the term of this Agreement;




D.

FINRA 15c2-11 Filing.  Blue Water agrees to work with a Financial Industry
Regulatory Authority (FINRA) market maker of its choice to file a comprehensive
Form 15c2-11, plus any amendments, enabling Next Level to obtain a listing on
the OTCBB.  Blue Water agrees to work with the selected FINRA market maker to
address any and all FINRA comments until the 15c2-11 is approved and an OTCBB
trading symbol is issued to Next Level;




E.

DTC Eligibility.  Blue Water agrees to assist Next Level in obtaining DTC
Eligibility for its shares after a trading symbol is assigned, provided Next
Level meets the minimum requirements at the time of application in relation to
revenues, assets, share price, and/or number of shareholders;




F.

Non-Exclusivity. Blue Water acknowledges that it is not being granted exclusive
rights to provide the Services described herein and Next Level is free to seek
alternative service providers during the Term of this Agreement;




G.

Availability. Blue Water agrees to make itself available to the officers,
directors, employees, and agents, including legal counsel, certified public
accountants, and investment bankers, of Next Level at such mutually agreed upon
place, or via the telephone, during normal business hours for reasonable periods
of time, subject to reasonable advance notice and mutually convenient
scheduling, for the purpose of performing the Services in this Agreement; and




H.

Best Efforts Basis. Blue Water shall devote such time and effort as it deems
commercially reasonable under the circumstances to the affairs of Next Level as
is reasonable and adequate to render the Services outlined in this Agreement.
Blue Water is not responsible for the performance of any Services which are to
be rendered hereunder unless Next Level (inclusive of legal counsel, certified
public accountants, and investment bankers) provides any necessary information
in writing prior thereto, nor shall Blue Water include any Services that
constitute the rendering of any legal and/or professional opinions or the
performance of work that is within the ordinary purview of professional legal
counsel, certified public accountants, and/or investment bankers.








Blue Water Initials: __SS___

- 2 -

Next Level Initials: ___JZ__   ___DS___




Consulting Agreement

Next Level Hockey, LLC




--------------------------------------------------------------------------------










Blue Water does not guarantee or warranty any results from or on behalf of the
Services it provides to Next Level.




Blue Water is not acting in any capacity other than as a service provider
working on a best efforts basis.  Next Level acknowledges and hereby agrees that
Blue Water makes no representations, covenants, or warranties of any sort as to
whether or not Blue Water will be able to successfully complete any of the
Services.  Next Level hereby agrees that Blue Water shall not be held liable for
any reason whatsoever for acting in the capacity of provider of the Services.




4.

Expenses. Blue Water is responsible for all expenses relating to the performance
of this Agreement except any Next Level expenses related to (i) obtaining an
acceptable Public Company Accounting Oversight Board (PCAOB) audit and any
follow-up and ongoing accounting work required to comply with applicable
securities rules and regulations (including the initial filing and ongoing
filing requirements), and (ii) securing and maintaining a suitable third-party
transfer agent; and




5.

Fees. Next Level agrees to issue, after converting into a “C” corporation
pursuant to Section 3(B), Blue Water a number of shares of its Common Stock
aggregating a minimum net aggregate of fifteen (15%) percent of the then issued
and outstanding shares of Next Level on a fully-diluted basis.  These shares
shall be duly and validly issued, fully paid and nonassessable.




All shares issued to Blue Water hereunder shall be unrestricted and freely
tradable shares or shall carry registration rights to be registered for resale
by Next Level in the subsequent registration statement.




6.

Next Level Acknowledgments. Next Level hereby acknowledges and agrees that:




A.

Information Provided. In order to comply with all applicable securities rules
and regulations Next Level, and its partners, shareholders, directors, officers,
employees, affiliates, and agents, shall promptly provide Blue Water with full,
fair, and prompt disclosure of all of their business affairs.  Next Level hereby
represents that all said information shall be entirely truthful and accurate and
shall not contain any omission, material or otherwise, and Blue Water agrees
that said information shall be considered confidential in nature and remain as
such until publicly disclosed by Next Level, if ever;




B.

Not a Broker-Dealer.  Blue Water, Taurus, their partners, shareholders,
directors, officers, employees, affiliates, and agents are not registered
broker-dealers and will not under any circumstance entertain or be engaged in
any underwriting, securities, financing, or other similar transactions on behalf
of  Next Level.  ;




C.

Additional Agreements.  Next Level agrees to enter into such additional
agreements, execute such additional documents and/or forms, and provide such
additional certifications and documentation as may be required by Blue Water to
perform the Services, as determined by Next Level to be deemed commercially
reasonable;




D.

Shareholders.  Next Level agrees that Blue Water is not responsible for
obtaining or qualifying any current or prospective Next Level shareholders;

 

E.

Blue Water’s Limited Duties. Without limiting the generality of the foregoing,
Blue Water assumes no obligation to arrange, attempt to arrange, or fund any
proposed or hypothecated








Blue Water Initials: __SS___

- 3 -

Next Level Initials: ___JZ__   ___DS___




Consulting Agreement

Next Level Hockey, LLC




--------------------------------------------------------------------------------










transaction nor shall it give any advice with regard to such proposed or
hypothecated transaction. Blue Water’s sole function is to provide Next Level
with the Services mentioned herein on a best efforts basis and Blue Water shall
not act on Next Level’s behalf or in any other capacity.




All Parties hereby agree and fully acknowledge that Blue Water is retained
solely to provide the Services described herein relating to the project that is
associated with this Agreement.  Blue Water makes no representations, covenants,
or warranties of any sort as to the results or outcome from the Services it
provides to  Next Level under this Agreement; and




F.

Release of Liability.  Next Level releases and forever discharges Blue Water of
and from all, and all manner of, action and actions, cause and causes of
actions, suits, debts, dues, sums of money, accounts, reckonings, bonds, bills,
specialties, covenants, contracts, controversies, agreements, promises,
variances, trespasses, damages, judgments, executions, claims and demands
whatsoever, in law or equity, which Next Level ever had, now has, may have, or
which any personal representative, successor, heir, or assign of Next Level,
hereafter can, shall or may have, against Blue Water, for, upon or by reason of
any fees paid, or any past affiliations, associations, agreements, contracts, or
commissions, all of which may have been verbal or in writing, and which pertain
to facilitation and asset verification and development services provided by Blue
Water relating to Next Level’s project covered by this Agreement.




7.

Term and Termination.  This Agreement shall be binding and effective as of the
date of execution and shall expire on the first of: (i) Blue Water completes the
Services proscribed herein, or (ii) after mutual written notice is given and
accepted by both Parties.  In either event the Fees paid to Blue Water in
Section 5 hereinabove shall be non-refundable provided Blue Water was not in
breach of this Agreement.

 

8.

Hold Harmless. Next Level hereby agrees to hold harmless Blue Water, its
partners, shareholders, directors, officers, employees, and agents from any and
all suits, actions, proceedings at law or in equity, liabilities, claims
(groundless or otherwise), costs, losses, damages, payments, deficiencies,
judgments, settlements, penalties, fines, costs and legal and other expenses,
including attorneys’ fees, arising from or related to the performance of this
Agreement, specifically including any dispute, litigation, arbitration, or
regulatory investigation or action in which Blue Water, its partners,
shareholders, directors, officers, employees and agents may be named as a
respondent, defendant, third-party defendant or third-party respondent, or any
proceeding or matter where any they are required to respond to a subpoena,
summons, or any other order or inquiry, whether through testimony, in writing,
or by the production of documents or information, unless there has been a final
and non-appealable adjudication by a court of competent jurisdiction that such
claim, loss, damage, or cost was directly caused by the willful misconduct or
gross negligence of Blue Water, without any contributory negligence by Next
Level.




For its part, Blue Water hereby agrees to hold harmless Next Level, its
partners, shareholders, directors, officers, employees, and agents from any and
all suits, actions, proceedings at law or in equity, liabilities, claims
(groundless or otherwise), costs, losses, damages, payments, deficiencies,
judgments, settlements, penalties, fines, costs and legal and other expenses,
including attorneys’ fees, arising from or related to the performance of this
Agreement, specifically including any dispute, litigation, arbitration, or
regulatory investigation or action in which Next Level, its partners,
shareholders, directors, officers, employees, and agents may be named as a
respondent, defendant, third-party defendant or third-party respondent, or any
proceeding or matter where any they are required to respond to a subpoena,
summons, or any other order or inquiry, whether through








Blue Water Initials: __SS___

- 4 -

Next Level Initials: ___JZ__   ___DS___




Consulting Agreement

Next Level Hockey, LLC




--------------------------------------------------------------------------------










testimony, in writing, or by the production of documents or information, unless
there has been a final and non-appealable adjudication by a court of competent
jurisdiction that such claim, loss, damage, or cost was directly caused by the
willful misconduct or gross negligence of Next Level, without any contributory
negligence by Blue Water.




9.

Other Material Terms and Conditions.




A.

Entire Agreement. This Agreement together with all documents incorporated by
reference herein, constitutes the entire and sole agreement between the parties
with respect to the subject matter hereof and supersedes any prior agreements,
negotiations, understandings, or other matters, whether oral or written, with
respect to the engagement hereof. No modification, recision, cancellation,
amendment, or termination of this Agreement shall be effective unless it is in
writing and signed by all parties to this Agreement.




B.

Conflict. In the event of any conflict, ambiguity, or inconsistency between this
Agreement and any other document which may be annexed hereto, the terms of this
Agreement shall govern.




C.

Assignments. Neither party shall assign or delegate its obligations under this
Agreement without the prior written consent of the other party, however, once
consent is received the benefits of this Agreement shall inure to the respective
successors and assignees of the parties hereto and of the indemnified parties
hereunder and their successors and assigns and representatives, and the
obligations and liabilities assumed in this Agreement by the parties hereto
shall be binding upon their respective successors and assigns.




D.

Notices. Any notice required or permitted to be given under this Agreement shall
be in writing and served by hand delivery, commercial overnight courier or
registered or certified U.S. Mail to the address stated below for both parties
and shall be deemed duly given upon receipt, or if by registered or certified
U.S. Mail three (3) business days following deposit in the U.S. Mail. The
parties hereto may from time to time designate in writing other addresses
expressly for the purpose of receipt of notice hereunder. The initial address
for notice are:




Address for Blue Water Notice:

Address for Next Level Notice:




c/o The Mailbox #5241

435 N. Main Street

P. O. Box 523882

Doylestown, PA  18901

Miami, FL  33152-3882




E.

Severability. If any provision of this Agreement is declared invalid or
unenforceable, such provision shall be deemed modified to the extent necessary
and possible to render it valid and enforceable. In any event, the
unenforceability or invalidity of any provision shall not affect any remaining
provision of this Agreement, and this Agreement shall continue in full force and
effect, and be construed and enforced, as if such provision had not been
included, or had been modified as above provided, as the case may be.

 

F.

No Interpretation Against Drafter.  This Agreement has been negotiated at arm’s
length between persons sophisticated and knowledgeable in these types of
matters.  In addition, each party has been represented by experienced and
knowledgeable legal counsel or had the opportunity to consult such counsel.
 Accordingly, any normal rule of construction or legal decision that would








Blue Water Initials: __SS___

- 5 -

Next Level Initials: ___JZ__   ___DS___




Consulting Agreement

Next Level Hockey, LLC




--------------------------------------------------------------------------------










require a court to resolve any ambiguities against the drafting party is hereby
waived and shall not apply in interpreting this Agreement.




G.

Governing Law. This Agreement shall be interpreted, construed, and enforced in
accordance with the laws of the State of Florida, without reference to its
conflicts of law principles. All disputes arising out of or under this Agreement
shall be adjudicated exclusively within the courts located within Miami-Dade
County, Florida and both parties hereby consent to such venue and exclusive
jurisdiction of such courts, and waive any and all rights to proceed in any
different forum.




H.

Paragraph Headings. The paragraph headings set forth in this Agreement are for
the convenience of the parties, and in no way define, limit, or describe the
scope or intent of this Agreement and are to be given no legal effect.




I.

Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument. The Parties agree that electronic and/or facsimile
signatures of this Agreement shall be deemed a valid and binding execution of
this Agreement.




J.

Injunctive Relief. Solely by virtue of their respective execution of this
Agreement and in consideration for the mutual covenants of each other, Next
Level and Blue Water hereby agree, consent and acknowledge that, in the event of
a breach of any material term of this Agreement, the non-breaching party will be
without adequate remedy-at-law and shall therefore, be entitled to immediately
redress any material breach of this Agreement by temporary or permanent
injunctive or mandatory relief obtained in an action or proceeding instituted in
a competent court of jurisdiction without the necessity of proving damages and
without prejudice to any other remedies which the non-breaching party may have
at law or in equity. For the purposes of this Agreement, each party hereby
agrees and consents that upon a material breach of this Agreement as aforesaid,
in addition to any other legal and/or equitable remedies, the non-breaching
party may present a conformed copy of this Agreement to the aforesaid courts and
shall thereby be able to obtain an injunction enforcing this Agreement or
barring, enjoining, or otherwise prohibiting the other party from circumventing
the express written intent of the parties of this Agreement.

 

K.

Attorney’s Fees. In the event arbitration, litigation, action, suit, or other
proceeding is instituted to remedy, prevent, or obtain relief from a breach of
this Agreement, in relation to a breach of this Agreement or pertaining to a
declaration of rights under this Agreement, the prevailing party will recover
all such party’s actual attorneys’ fees and costs incurred in each and every
such action, suit, or other proceeding, including any and all appeals or
petitions therefrom. As used in this Agreement, actual attorneys’ fees will be
deemed to be the full and actual cost of any legal services actually performed
in connection with the matters involved, including those related to any appeal
or the enforcement of any judgment calculated on the basis of the usual fee
charged by attorneys performing such services.














Blue Water Initials: __SS___

- 6 -

Next Level Initials: ___JZ__   ___DS___




Consulting Agreement

Next Level Hockey, LLC




--------------------------------------------------------------------------------













IN WITNESS WHEREOF, the parties, by their duly authorized representative, have
caused this Agreement to be executed on this 5th day of September, 2014.







BLUE WATER GLOBAL GROUP, INC.

NEXT LEVEL HOCKEY, INC.

(BLUE WATER)

(NEXT LEVEL)










/s/ J. Scott Sitra                                          

/s/ Joe Zenstein                                

J. Scott Sitra

Joe Zenstein

President and CEO

Partner







/s/ Dan Siejk                                    

Dan Siejk

Partner














Blue Water Initials: __SS___

- 7 -

Next Level Initials: ___JZ__   ___DS___




Consulting Agreement

Next Level Hockey, LLC


